Citation Nr: 0905798	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease of the thoracolumbar spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
November 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO continued a 10 percent disability rating for degenerative 
disc disease of the thoracolumbar spine.

In April 2008, the Board remanded the claim for an increased 
rating for the low back disability to the RO for the 
development of additional evidence.  The RO has developed 
additional evidence, and has returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  During the course of the appeal, degenerative disc 
disease of the thoracolumbar spine produced no incapacitating 
episodes of back pain, no more than partial interference with 
erectile function, and no bowel dysfunction.

2.  During the course of the appeal, degenerative disc 
disease of the thoracolumbar spine produced pain and 
functional impairment consistent with no more than slight 
limitation of motion, without limiting forward flexion to 
less than 60 degrees, or the combined range of motion to less 
than 120 degrees.  There is no evidence of muscle spasm 
resulting in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Codes 
5243, 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Appeal

In 1993, the RO granted the Veteran's claim for service 
connection for a low back disability.  The RO characterized 
the disability as degenerative disc disease of the 
thoracolumbar spine, and assigned a 10 percent disability 
rating.  The RO evaluated the disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.  In April 2003, the Veteran submitted a claim for 
an increased rating for that disability.

VA determines disability ratings by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, and by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

In September 2003, during the pendency of this appeal, VA 
revised the criteria for rating disabilities of the spine, 
including intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, including Notes (1) and (2) 
(2003), as corrected and amended by 69 Fed. Reg. 32,449 
(2004); and 38 C.F.R. § 4.71(a), Diagnostic Code 5243, and 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).  VA must evaluate the Veteran's 
service-connected thoracolumbar spine disability under both 
the former and the current schedular criteria, keeping in 
mind that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2008); VAOPGCPREC 3- 
2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

In April 2003, when the Veteran requested an increased rating 
for his lumbar disc disease, the criteria in effect for 
evaluating intervertebral disc syndrome were as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

As of April 2003, limitation of motion of the lumbar spine 
was rated as 40 percent disabling if severe, 20 percent if 
moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Effective September 26, 2003, the rating schedule was revised 
to evaluate intervertebral disc syndrome either under a 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The rating criteria for an 
intervertebral disc syndrome based on incapacitating episodes 
is the same as the criteria under Diagnostic Code 5243 under 
the 2003 version of the rating schedule.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
spine disorder is rated with or without pain, radiating pain, 
stiffness or aching.  The criteria for evaluating a disorder 
of the thoracolumbar spine under the Formula are as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a (2007).

On VA medical examination in May 1993, the Veteran reported 
having low back pain once or twice a week.  Spine x-rays 
showed mild degenerative disc disease at T12-L1 and L5-S1.  
Notes from VA outpatient treatment of the Veteran show that 
in January 2003 he reported that his back was bothering him a 
lot.  In April 2003, he reported back pain and stiffness, 
which he addressed with pain medication and exercise.  In 
April 2003, the Veteran sought an increased rating for his 
back disability, reporting that the disability had worsened.

On VA examination in June 2003, the Veteran reported 
worsening low and mid back pain.  He stated that he had pain 
and stiffness every morning.  He indicated that the pain 
occasionally radiated beyond the back, but usually did not.  
He related that the pain worsened with prolonged standing or 
walking, or with lifting 30 pounds.  He reported that he 
avoided sports such as basketball and baseball.  He indicated 
that he was able to jog about a mile three days a week.  He 
stated that he took pain medication about three times a week.  
The ranges of motion of the Veteran's thoracolumbar spine 
were to 95 degrees of forward flexion, 30 degrees of 
extension, lateral flexion of 35 degrees to the right and 40 
degrees to the left, and rotation of 40 degrees to each side.  
Straight leg raising was negative.  The examiner indicated 
that when the Veteran's back was aggravated, he would have a 
10 percent worsening of the DeLuca factors.

In a July 2003 notice of disagreement, the Veteran reported 
that his spinal pain had increased in duration and frequency, 
and that the number of activities that triggered the pain had 
increased.  He indicated that he had to stretch his back 
muscles every morning to regain a range of motion.  He stated 
that he took medication for the pain almost daily.  He 
reported that his back pain interfered with sexual activity.

In an April 2004 substantive appeal, the Veteran reported 
having back pain with 10 minutes of standing, 30 minutes of 
walking, or repetitive movements carrying 25 pounds or more.  
He stated that the range of motion of his back had decreased.  
He related that the back pain caused irritable, frequent 
bowel movements, erectile dysfunction, and diminished libido.  
He indicated that he avoided periods of incapacitation only 
through the use of analgesic balm, a portable massaging unit, 
and hot water soaks.

On VA examination in June 2007, the Veteran reported daily 
low back pain, worse in the mornings.  He stated that the 
pain radiated to the right thigh, and occasionally the left 
thigh.  He indicated that the pain limited activities, 
keeping him from lifting and carrying more than 25 pounds, 
playing basketball or baseball, or engaging in sexual 
activity.  He related that he did not have any 24-hour 
periods of incapacitation.  He reported that he worked as a 
life insurance agent, and that the back pain did not limit 
his work.  He stated that he took medication for his back 
pain.  The examining physician noted tenderness in the 
Veteran's L5-S1 paravertebral muscles.  The range of motion 
of the lumbar spine was to 90 degrees of forward flexion, 25 
degrees of extension, 40 degrees of lateral flexion to each 
side, and 40 degrees of rotation to each side.  Straight leg 
raising was negative.  The examiner stated that there was no 
change in the range of motion with three repetitions of each 
motion.  The examiner noted that pain was the major 
functional impact.

In April 2008, the Board remanded the back rating issue to 
the RO to schedule a new medical examination and file review, 
to determine the current manifestations of the Veteran's back 
disability, and to obtain a medical opinion as to the 
likelihood that the Veteran's spine disability causes bowel 
and/or sexual dysfunction.

The Veteran sought VA outpatient treatment in September 2008 
for a five day flare-up of low back pain.  The treating 
physician noted tenderness of the right paraspinal muscles.  
Lumbosacral spine x-rays were negative.  The treating 
physician listed an impression of likely musculoskeletal 
strain, and prescribed pain medication.

On VA examination in September 2008, the Veteran reported low 
back pain that flared all the time, and radiating into the 
right thigh.  He indicated that the pain was present 
constantly, but was even more severe for 20 minute periods 
occurring three to four times a week.  He stated that he was 
not currently employed, but that his back pain limited his 
ability to stand for prolonged periods when he did work.  
The Veteran indicated that his back pain made it difficult to 
get an erection.  He related that the back pain did not 
preclude sexual activity, but that it required him to be 
careful about his position during intercourse.  On 
questioning about bowel function, he responded that he had no 
perianal numbness, no saddle anesthesia, and no incontinence 
of stool.

The examining physician noted slight tenderness at the L5-S1 
paravertebral muscles.  The range of motion of the 
thoracolumbar spine was to 90 degrees of forward flexion, 30 
degrees of extension, lateral flexion of 40 degrees to the 
right and 25 degrees to the left, and 40 degrees of rotation 
to each side.  The motions caused mild discomfort.  Forward 
flexion was repeated three times without change in the range.  
Straight leg raising was negative.  The examiner indicated 
that pain had the major functional impact.  The examiner 
found that, considering the Veteran's report that flares of 
back pain made it difficult to maintain an erection, it was 
more likely than not that the Veteran's erectile dysfunction 
was partly related to his thoracolumbar spine disability.  
The examiner found that the Veteran did not have any bowel 
dysfunction that was caused by his spine disorder.

Having considered the evidence of record under both the 
former and revised rating criteria, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his back disorder.  There is no evidence of 
incapacitating episodes.  

The pain that was the orthopedic and neurological 
manifestation of the back disability produced no more than 
slight limitation of motion.  Even with pain, diminished 
endurance, and flare-ups, the symptoms did not produce 
functional impairment comparable to moderate limitation of 
motion under the former rating criteria.  The range of motion 
of the Veteran's thoracolumbar spine, as measured in 
examinations, did not meet the criteria under the spine 
disabilities formula for a rating higher than 10 percent 
under the revised criteria.  Even considering pain on motion 
and diminished endurance, the spine disability did not 
produce impairment consistent with the criteria for a 20 
percent rating.  The preponderance of the evidence is against 
a rating higher than 10 percent for any period during the 
course of the appeal.

From July 2003 forward, both before and after the September 
2003 change in the rating criteria for intervertebral disc 
syndrome, the Veteran reported that his back pain interfered 
with sexual activity.  The Veteran has explained that back 
pain made it difficult to get or maintain an erection.  
The rating schedule provides for a compensable rating if 
there is deformity of the penis with loss of erectile power.  
38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Veteran does 
not have deformity of the penis.  By his reports, his 
erectile power is sometimes partially impaired, but is not 
eliminated or absent.  The effect of the Veteran's back pain 
on his erectile function is not sufficient to warrant a 
separate rating for loss of erectile power.

The Veteran asserted in 2004 that his low back pain produced 
bowel dysfunction.  On VA examination in 2008, however, the 
examiner found that there was no bowel dysfunction 
attributable to the low back disability.  Therefore, no 
rating adjustment related to bowel function is warranted.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level 
of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board does not have the authority to 
assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer 
the case to designated VA officials.  Bagwell v. Brown, 9 
Vet. App. 377 (1996).

The September 2008 VA examination included the examiner's 
notation that the veteran was not currently working.  
Although it is unclear whether any occupational impairment is 
the result of the veteran's back disability, the Board finds 
that the rating criteria for back disabilities reasonably 
describe the veteran's disability level and symptomatology.  
His disability picture is contemplated by the rating 
schedule; and the assigned rating is adequate and appropriate 
to compensate his disability.  Therefore, it is not necessary 
to refer the rating of the veteran's back disability to 
designated VA officials for consideration of an 
extraschedular rating. 


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
Veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In letters issued in May 2003, March 2006, May 2007, and July 
2008, the RO stated that to establish entitlement to an 
increased evaluation for his service-connected thoracolumbar 
spine disability, the evidence must show that his condition 
had worsened enough to warrant the payment of a greater 
evaluation.  Those letters also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The July 2003 rating decision and 
the February 2004 statement of the case explained the 
criteria for the next higher disability rating available for 
degenerative disc disease under the applicable diagnostic 
codes.  The February 2004 statement of the case, and 
supplemental statements of the case issued in July 2007 and 
October 2008, provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected thoracolumbar spine disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b), and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.



ORDER

Entitlement to a disability rating for degenerative disc 
disease of the thoracolumbar spine higher than 10 percent, 
for any period from April 2003 forward, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


